Title: William Sampson to Thomas Jefferson, 13 July 1819
From: Sampson, William
To: Jefferson, Thomas


          
            Dear Sir
            New York July 13 1819
          
          Your approbation of Tone’s Tract gives me sincere pleasure. But I am Sure it would produce ten fold effect if your fellow citizens knew your estimation of it. And as this Could be expressed in no terms so genuine as your own I am almost emboldened to request your permission to make your letter public. If this cannot be granted I hope that my motive being the public Good and not merely private Regard may serve to excuse the indiscretion.
          
            I am Sir
             With great consideration and Sincere attachment Yours
            William Sampson
          
        